FILED
                              NOT FOR PUBLICATION                           DEC 19 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


PAULA JUAN CHAVEZ,                               No.   14-73569

               Petitioner,                       Agency No. A075-477-111

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 14, 2016**

Before:        WALLACE, LEAVY, and FISHER, Circuit Judges.

      Paula Juan Chavez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen. Mohammed v. Gonzales, 400 F.3d 785,

791 (9th Cir. 2005). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion by denying Juan Chavez’s motion to

reopen as untimely, where the motion was filed more than twelve years after her

final administrative order of removal, see 8 C.F.R. § 1003.2(c)(2), and Juan

Chavez failed to invoke any exception to the filing deadline, see 8 C.F.R.

§ 1003.2(c)(3); Avagyan v. Holder, 646 F.3d 672, 679 (9th Cir. 2011).

      To the extent Juan Chavez challenges the BIA’s decision not to invoke its

sua sponte authority to reopen proceedings, we lack jurisdiction to consider that

contention. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir. 2011);

cf. Bonilla v. Lynch, 840 F.3d 575, 588-89 (9th Cir. 2016).

      To the extent Juan Chavez asks this court to exercise sua sponte authority to

reopen proceedings, that authority rests with the BIA. See 8 C.F.R. § 1003.2(a).

      In light of this disposition, we do not reach Juan Chavez’s remaining

contentions regarding eligibility for relief.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                  14-73569